DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Comment
The applicant is thanked for providing the claims with line numbers.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed separating step must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 22, 23, 39 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 22, the recitation, “wherein reducing” is indefinite as it is not clear if this is a new reducing or referencing the already recited reducing.
	The recitation, “in step (iv)” is indefinite as it is not clear if this is a new step (iv) or referencing the already recited step (iv).
	In regard to claim 39, the recitation, “step (ii)” is indefinite as it is not clear if this is a new step (ii) or referencing the already recited reducing.
	The recitation, “step (vii)” is indefinite as it is not clear if this is a new step (iv) or referencing the already recited step (vii).
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-24, 27, 38, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt (US 1992486) in view of Meralta (US 5467722).
In regard to claim 21, Hunt teaches a method (see all figures and whole disclosure) for separating carbon dioxide from a flue gas (11; page 2, column 1, line 24), comprising: 
(i) cooling the flue gas (11) to form a cooled flue gas (12);
7(ii) compressing (via 13, 15) the cooled flue gas (12) to yield a compressed-gas 8stream (14) having a temperature, wherein the compressed gas stream (14) includes the 9carbon dioxide (page 2, column 1, line 40-45); 
10(iii) reducing the temperature of the compressed-gas stream (14) to a temperature T1 11using a first heat exchanger (53); 
12(iv) reducing the temperature of the compressed-gas stream (14) to a second 13temperature T2 using a second heat exchanger (49, 18) in combination with expansion of the compressed gas stream (see later expansion), 15wherein T2 < T1 and wherein at least a portion of the carbon dioxide from the 16compressed gas stream (14) condenses (see 24, 25; page 3, column 1, line 35; page 2, column 2, line 10-15), thereby yielding a solid condensed-phase 17carbon dioxide component (solid CO2, page 3, column 1, line 29) and a light-gas component (nitrogen as uncondensed portion); 
18(v) separating the solid condensed-phase carbon dioxide component (solid CO2) from the 19light gas component (nitrogen) by collecting the solid condensed-phase carbon dioxide component (CO2 solid) on an accumulator (57) including a wire mesh (steel wool, page 2, column 2, line 5-15) to produce a light-gas 20stream (46, 50); and 
(vi) using at least a portion of the light-gas stream (46, 50) in the first heat exchanger (53).  
Hunt does not appear to explicitly state that the flue gas is from4 a hydrocarbon processing plant and 5removing moisture from the flue gas of the hydrocarbon processing 6plant to yield an at least partially dried flue gas before the compression.
However, flue gases are routine and ordinarily provided by hydrocarbon processing plants due to the great utility of hydrocarbon processing and removing moisture before compression is obvious and routine as taught by Meralta.  Meralta teaches a method (see all figures and whole disclosure) for separating carbon dioxide from a flue gas (at least 17, 1A) 4of a hydrocarbon processing plant (see power plant, column 1, line 20, column 5, line 40-45), comprising: 5(i) removing moisture (via at least E-101, C-101) from the flue gas (17, 1A) of the hydrocarbon processing 6plant (plant) to yield an at least partially dried flue gas (4A); 7(ii) compressing (via K-101) the at least partially dried flue gas (4A) to yield a compressed-gas 8stream (5A) having a temperature, wherein the compressed gas stream (5A) includes the 9carbon dioxide (column 5, line 50); 10(iii) reducing the temperature of the compressed-gas stream (5A) to a temperature T1 11using a first heat exchanger (E-103, E-104, E-106).  1218Therefore it would have been obvious to a person of ordinary skill in the art to modify Hunt to obtain the flue gas from a hydrocarbon processing plant for the purpose of reducing the CO2 emissions from such plants and to remove moisture from the flue gas prior to compression for the purpose of reducing work required for compression and to remove moisture to prevent clogging downstream thereof.
In regard to claim(s) 22-23, Hunt teaches that the reducing of the temperature T1 of the compressed gas stream in the step (iv) includes expanding the compressed gas stream (14) with a valve or a turbine (see at least 51; page 3, column 2, line 1-10).
In regard to claim 24, Hunt, as modified, teaches most claim limitations but does not explicitly teach condensing the acid component or sulfur component from the compressed gas stream (14) prior to carbon dioxide condensing.  However, removing these components is well known in the art as taught by Meralta.  Meralta teaches (see Fig. 2B) 28that tthat the compressed 29gas stream (5A) includes an acid component (see NO2 and SO2), the method further comprising condensing at least a 30portion of the acid component (NO2, SO2) to form a condensed or sulfur 31compound (see condensing of NO2 and SO2), wherein the condensed phase acid component or sulfur compound (NO2, SO2) is removed from 32the compressed gas stream (5A) prior to the carbon dioxide condensing (relative to temperatures thereof).  
Therefore it would have been obvious to a person of ordinary skill in the art to modify Hunt to provide the acid component or sulfur component removing steps prior to carbon dioxide condensing to provide the ability of the process to remove these components from those flue gases that have such to improve the pollution removal ability of the process.
In regard to claim 27, Hunt teaches that compressed 40gas stream (14) is at a pressure of at least about 2 psi (page 2, column 1, line 45-61, see 375 psi).
In regard to claim 38, Hunt teaches expanding (51) the light-gas stream (46, 50) to form an expanded light-gas stream (52); 108using at least a portion of the expanded light-gas stream (52) to provide cooling in 109the first heat exchanger (53).  
In regard to claim 39, Hunt teaches 111that the compressing of the step (ii) is performed using 112a compressor (13, 15) and the expansion of the step (vii) is performed using a turbine (51).  Hunt does not explicitly teach that the turbine (51) provides power for driving the compressor (13, 15).  However, official notice is taken that expanding with turbines and employing power from turbines to power compressors is old and well known.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Hunt to power the compressor (13, 15) with a turbine for the purpose of reducing the need for external power to perform the process and thereby achieve greater efficiency.

Claim(s) 21-25, 27, 38, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunt (US 1992486) in view of Meralta (US 5467722) and Clodic (US 2006/0277942).
In regard to claim 25, Hunt teaches 34that that the flue gas (flue gas) 35includes at least 10% carbon dioxide but does not appear to explicitly state that nitrogen is at least 10% of the flue gas.  However, these amounts are routine for power plant flue gases as demonstrated by Clodic (see para. 52).  Therefore it would have been obvious to a person of ordinary skill in the art to operate hunt with a flue gas having at least 10% nitrogen for the purpose of providing the benefits of Hunt to most flue gases, including those with such amounts of nitrogen.
	In regard to claims, 21-24, 27, 38, 39, see all of the evidence above and further note that the teachings of Meralta and Clodic showing that flue gases routinely contain nitrogen demonstrate that it is routine and ordinary for the light-gas component of the residual stream (46, 50) of Hunt to comprise at least 10% nitrogen.


Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
August 25, 2022